DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 12/29/2021 has been entered. Claims 1-8 and 10-21 are pending in the application. Claims 1-7 were previously withdrawn from consideration. Claim 9 has been cancelled by amendment. Claim 21 is newly added.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al. (US Patent No. 2016/0049819), hereinafter “Butler”.
Regarding claim 12, Butler discloses battery booster for jumpstarting a vehicle having an external battery, the battery booster comprising:
at least one processor (Fig. 1 128, ¶38);
a set of terminal connectors (136) configured to couple with the external battery or an engine that is electrically coupled with the external battery (¶40), wherein the external battery has a first nominal voltage (¶37);

a power-management circuit (132) operatively coupled with the at least one processor, wherein the at least one processor is configured to transfer power selectively between the external battery and the power supply  (¶¶37,58,63-65).

Regarding claim 13, Butler discloses the first nominal voltage is 12 volts (¶37) and the second nominal voltage is 16 volts (¶39 – while 16 volts is not explicitly stated, Butler discloses the battery cells have a voltage of 3.2-3.3V, that a nominal voltage of 12.8V to 13.2V, and that additional cells may be used. An additional cell added to the 12.8V voltage bank would be 16V). 

Regarding claim 14, Butler discloses the at least one processor is configured to perform a pre-charge function via the power-management circuit (¶¶58,64,75).

Regarding claim 15, Butler discloses the at least one processor is configured to, during the pre-charge function, pass a charging current from the lithium battery to the external battery via the power-management circuit until a predetermined battery condition is met (¶¶58,64,75).

Regarding claim 16, Butler discloses the at least one processor is configured to perform a back-feed function via the power-management circuit (¶¶63-65).



Regarding claim 19, Butler discloses the power supply further comprises a supercapacitor (308) that is configured to draw a charging current from the external battery via the set of terminal connectors before the power-management circuit provides the starting current to the external battery (¶¶60,63-64).

Regarding claim 20, Butler discloses the processor is configured to detect a drop in current across the set of terminal connectors and the power- management circuit is configured to provide the starting current in response to the processor detecting the drop in current across the set of terminal connectors (¶¶63-64).

Regarding claim 21, Butler discloses an internal heater to preheat the lithium battery (¶73).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Whiting et al. (US PGPub), hereinafter “Whiting”, in further view of Perisic et al. (US PGPub 2012/0126755), hereinafter “Perisic”.
Regarding claim 8, Butler discloses a battery booster for jumpstarting a vehicle having an external battery (¶37), the battery booster comprising:
at least one processor (Fig. 1 128, ¶38);
a set of terminal connectors (136) configured to couple with the external battery or an engine that is electrically coupled with the external battery (¶40);
a power supply having a lithium battery (150) configured to supply a starting current to jump start an engine (¶39); and
a power-management circuit (132) operatively coupled with the at least one processor (¶58),
wherein the at least one processor is configured to transfer power selectively between the external battery and the power supply (¶¶37,63-65), wherein the at least one processor is configured to perform a back-feed function via the power-management circuit to pass a back-feed current from the vehicle to the lithium battery via the power-management circuit (¶¶63-65).
Butler is silent regarding the at least one processor is configured to pass the back-feed current for a predetermined period of time.
However, Whiting teaches a battery charger comprising a processor configured to pass current to a battery for a predetermined period of time (¶¶18,32).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Butler, by the at least one processor is configured to pass the back-feed current for a predetermined period of time, as taught by Whiting, for the purpose of safety (¶32).
Butler is further is silent regarding the power-management circuit comprises a pulse width modulation (PWM) driver operatively coupled to one or more switches, wherein the at least one 
However, Perisic teaches a battery charging control system (¶¶18-19) comprising a pulse width modulation (PWM) driver (216)  operatively coupled to one or more switches  (1-8), wherein the control system configured to, during the charging function, modulate the back-feed current via the PWM driver and one or more switches (¶¶39,42).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Butler, by the power-management circuit comprises a pulse width modulation (PWM) driver operatively coupled to one or more switches, wherein the at least one processor is configured to, during the back-feed function, modulate the back-feed current via the PWM driver and one or more switches, as taught by Perisic, for the purpose of delivering the desired voltage (¶42).

Regarding claim 10, the combination of Butler, Whiting, and Perisic the at least one processor is configured to perform a pre-charge function via the power-management circuit to pass a charging current from the lithium battery to the external battery until a predetermined battery condition is met (Butler ¶¶58,64,75, Whiting ¶31 and throughout).

Regarding claim 11, the combination of Butler, Whiting, and Perisic the power supply further comprises a supercapacitor (308) that is coupled to the lithium battery in parallel (Butler ¶¶60,62).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Perisic.
Regarding claim 18, Butler is silent regarding the power-management circuit comprises a pulse width modulation (PWM) driver operatively coupled to one or more switches, wherein the at least one 
However, Perisic teaches a battery charging control system (¶¶18-19) comprising a pulse width modulation (PWM) driver (216)  operatively coupled to one or more switches  (1-8), wherein the control system configured to, during the charging function, modulate the back-feed current via the PWM driver and one or more switches (¶¶39,42).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Butler, by the power-management circuit comprises a pulse width modulation (PWM) driver operatively coupled to one or more switches, wherein the at least one processor is configured to, during the back-feed function, modulate the back-feed current via the PWM driver and one or more switches, as taught by Perisic, for the purpose of delivering the desired voltage (¶42).

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
Regarding claim 8, Applicant argues that “While Whiting describe a charger that supplies power from a charger to a vehicle battery, there is no disclosure of back-feeding power from the vehicle to the internal battery” (emphasis original). Whiting is not relied upon for teaching back-feeding power form the vehicle to the internal battery. Whiting is only relied upon for the teaching that the current be passed to a battery for a predetermined time for the purpose of safety.
Regarding claim 8, Applicant further argues “Perisic describes a “grid-to-vehicle application” – i.e., again, not back feeding from the vehicle to a booster”. Perisic teaches using PWM driver coupled to one or more switches to control the voltage to a load at a desired voltage. While the ¶39 describes an exemplary embodiment using “grid-to-vehicle”, ¶41 describes another exemplary embodiment does not 
Regarding claim 12, Applicant argues “Butler does not suggest using a lithium battery having a norminal voltage (e.g., 16v) to jumpstart a vehicle with a battery having a different/lower nominal voltage (e.g., 12v) as required by the claim”. Firstly, the recitation of 12V and 16V for the first and second nominal voltages respectively is recited in dependent claim 13. Independent claim 12 recites only that “the lithium battery has a second nominal voltage that is greater than the first nominal voltage”. Butler explicitly discloses that the external battery has a nominal voltage of 6V or 12V (See ¶37). Butler further explicitly discloses the internal battery has nominal voltage of 12.8V to 13.2V. 12.8-13.2V is explicitly higher than 6V and 12V. It is well known that lead acid batteries of the type commonly used in vehicles have cells with a nominal voltage of 2V, while LiFePO cells have nominal voltage of 3.2-3.3V. With regard to claim 13 and the recitation of 16V, while Butler does not explicitly disclose the internal battery having a nominal voltage of 16V, Butler explicitly discloses using additional cells to achieve higher voltages. One of ordinary skill in the art would understand that an additional cell added to the 4-cell battery would result in a 5-cell battery with a nominal voltage of 16V. Applicant makes further arguments with respect to the requirements of §103, however, these arguments are not relevant as claims 12 and 13 are rejected under §102 as being anticipated by Butler. As Butler explicitly discloses an embodiment using additional cells, the claim limitation is anticipated and no obvious modification is required to the reference.
For the foregoing reasons, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ROBERT A WERNER/               Patent Examiner, Art Unit 3747